Citation Nr: 0205382	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-23 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether there was clear and unmistakable error in a July 
1991 rating action.

2.  Whether the veteran filed a timely notice of disagreement 
(NOD) for an earlier effective date for the award of a total 
disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to September 
1990.

This appeal arises from a March 1996 rating decision of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO determined 
that a prior rating decision, dated on July 26, 1991, was not 
the product of clear and unmistakable error.  The veteran 
perfected a timely appeal of the March 1996 rating decision.

In January 1999, this case was before the Board of Veterans' 
Appeals (Board) on the issue of whether there was clear and 
unmistakable error in a July 1991 rating action which awarded 
the veteran disability benefits, but failed to consider 
entitlement to a total disability rating based on individual 
unemployability.  With respect to this issue, the Board 
determined that the July 1991 rating action did not involve 
clear and unmistakable error.  The Board entered the decision 
in this case on January 29, 1999.  Thereafter, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  This matter is 
currently before the Board pursuant to two separate orders of 
the Court dated on February 5, 2001, and June 22, 2001.

In the February 2001 order, the Court observed that the 
Board, in its January 1999 decision, determined that the RO's 
July 1991 rating action did not involve clear and 
unmistakable error.  In this context, the Court ordered the 
parties to provide supplemental briefings as to the VCAA and 
its applicability to the veteran's claim that the RO's July 
1991 rating decision contained clear and unmistakable error 
in failing to consider entitlement to a total disability 
rating based upon individual unemployability.  Following the 
filings of such briefings, the Court entered an order in June 
2001, which vacated the Board's January 1999 decision as to 
the issue of whether there was clear and unmistakable error 
in a July 1991 rating action, and remanded the matter to the 
Board for consideration in accordance with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (November 9, 2000) (hereinafter, "VCAA").  The Court 
also remanded to the Board for consideration, the matter of 
entitlement to an earlier effective date for the award of a 
total disability rating evaluation based on individual 
unemployability.  This issue was first raised before the 
Court on appeal.


FINDINGS OF FACT

1.  In March 1991, the veteran filed VA Form 21-526, 
Veteran's Application for Compensation or Pension, for 
disability benefits, seeking service connection for epilepsy 
and emotional problems; he left blank the portion of the 
application (items 29A-32E) which required completion if he 
claimed to be totally disabled. 

2.  A July 1991 rating decision granted service connection 
for schizoaffective disorder, evaluated as 70 percent 
disabling; seizure disorder, evaluated as 40 percent 
disabling; and avulsion fracture of the left distal, 
evaluated as noncompensably disabling.  The combined rating 
was 80 percent.  After notification of the decision and of 
his procedural and appellate rights, the veteran did not file 
an appeal, and the decision became final.

3.  The July 1991 rating decision was consistent with the 
evidence then of record; the veteran has not shown that the 
correct facts, as they were known at the time of the July 26, 
1991, adjudication were not before the VA or that statutory 
and regulatory provisions extant at that time were 
incorrectly applied.

4.  In a July 1995 rating decision, the RO awarded the 
veteran entitlement to a total disability rating based on 
individual unemployability, and an effective date of January 
5, 1995 was assigned.

5.  The veteran has not submitted a timely notice of 
disagreement for an earlier effective date for the award of a 
total disability rating based on individual unemployability.

6.  The veteran's August 1995 statement, which was received 
by the RO within one year following the date of notification 
of the July 1995 rating decision that awarded entitlement to 
a total disability rating based on individual 
unemployability, neither expresses a disagreement with, nor a 
desire to appeal the effective date which was assigned by the 
RO within the same July 1995 rating action.


CONCLUSIONS OF LAW

1.  The July 26, 1991, rating decision did not involve clear 
and unmistakable error.  38 U.S.C.A. §§ 5109A, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.105(a) (2001).  

2.  The veteran has not submitted a valid notice of 
disagreement (NOD).  38 U.S.C.A. § 7105(b)(1) (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.201 (2001).

3.  In the absence of a valid NOD, the veteran has not 
initiated appellate review of the RO's July 1995 decision 
awarding a TDIU rating effective January 5, 1995.  
38 U.S.C.A. § 7105 (a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.200 (2001).

4.  The Board does not have jurisdiction to review the July 
1995 RO decision, which awarded the veteran a TDIU and 
assigned an effective date of January 5, 1995.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991 & Supp. 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether there was clear and unmistakable error in a July 
1991 rating action.

Factual Background

In a July 1991 rating decision, the RO granted service 
connection for schizoaffective disorder, evaluated as 70 
percent disabling; seizure disorder, evaluated as 40 percent 
disabling; and avulsion fracture of the left distal fibula, 
evaluated as noncompensably disabling.  The combined 
disability rating was 80 percent.  In August 1991, the 
veteran was notified of the RO's decision.  He was also 
notified that he could appeal the decision to the Board 
within one year from the date of the notice.  No such appeal 
was filed.  

The medical evidence of record at the time that the above-
referenced decision was rendered, consisted of the veteran's 
service medical records and reports of psychological and 
physical examinations conducted in March 1991 while the 
veteran was hospitalized at a VA facility.  This evidence 
indicated that since his discharge from service, the veteran 
had been living in a series of local hotels and flophouses 
and had held a series of odd jobs, including fast food and 
day labor.  

The evidence of record also included the veteran's March 1991 
application for compensation or pension.  

Analysis

The July 1991 rating decision by the RO became final, as the 
veteran did not file an application for review on appeal 
within one year from the date of the notice of the 
determination.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  
Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  Where the evidence establishes 
such error, the prior decision will be reversed or revised.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  The United States 
Court of Veterans Appeals (Court) propounded a three-prong 
test to determine whether clear and unmistakable error is 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question."  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

The veteran essentially argues that the RO did not properly 
develop his application as a claim for a total disability 
rating based on individual unemployability as well as a claim 
for disability benefits.  There is no allegation that the RO 
did not have the correct facts.  

Under the applicable VA regulation in effect at the time of 
the July 1991 rating action, a specific claim for benefits 
must be filed in order for VA benefits to be paid or 
furnished to any individual.  38 C.F.R. § 3.151 (1991).  In 
addition, any communication or action from a claimant 
indicating an intent to apply for VA benefits, may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form [VA Form 21-526] will be forwarded to the claimant for 
execution.  If the formal application form is received by the 
VA within 1 year from the date it was sent to the claimant, 
it will then be considered filed as of the date of receipt of 
the informal claim.  38 C.F.R. § 3.155 (1991).

A review of the record discloses that the veteran filed VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, in March 1991.  In filling out the application, the 
veteran specifically completed the section of the formed used 
for seeking disability benefits.  He left blank the section 
of the application, items 29A-32E, which required completion 
if he claimed to be totally disabled.  In July 1991, the RO 
awarded disability benefits.  

The veteran argues that because the evidence of record at the 
time of the July 1991 rating action casts doubt on whether he 
was able to sustain gainful employment, the RO should have 
also considered whether he was entitled to a total rating 
based on individual unemployability.  In response, the Board 
notes that the veteran never applied for that benefit.  As 
noted above, 38 C.F.R. § 3.151, in effect in July 1991, 
required that a claim form would have had to have been filed 
by the veteran if he claimed entitlement to a total 
disability rating based on individual unemployability.  No 
such claim was filed in this case.  In this regard, the Board 
notes that on his formal claim, received in March 1991, the 
veteran completed only that section concerning disability 
compensation, and he did not complete the section required 
when claiming total disability.  In addition, the medical 
evidence of record at the time clearly indicated that the 
veteran was working, albeit in odd jobs.  Thus, the evidence 
at the time of the July 1991 rating decision clearly shows 
that the veteran intended to apply for disability 
compensation only.  Accordingly, the Board concludes that the 
July 1991 rating action is not clearly and unmistakably 
erroneous.  

The veteran's representative has argued that the Court's 
decision in Romeo v. Brown, 5 Vet. App. 388 (1993) is 
applicable to the present case.  In Romeo, the Court held 
that where the evidence of record suggests that there is no 
prospect of the veteran engaging in gainful employment, the 
VA should consider whether the veteran is entitled to a total 
disability rating based on individual unemployability.  Id. 
at 396.  In Romeo, the issue on appeal pertained to a claim 
for increased rating.  In the instant case, the veteran's 
claim was not for an increased rating but was a claim for 
service connection.  The veteran was granted service 
connection for various disorders and assigned disability 
ratings.  The veteran's rating, including any entitlement to 
a TDIU rating, was never at issue, as the veteran never 
expressed disagreement with his assigned ratings.  Thus, the 
holding in Romeo is not for application in this case.

Lastly, as noted in the introduction, the Court, in light of 
its decision in Holiday v. Principi, 15 Vet. App. 165 (2001) 
(en banc), has remanded this case in order for the Board to 
consider the provisions of the VCAA in the context of a CUE 
claim.  Significantly, however, in Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc), the Court held that the VCAA, 
with its expanded duties, is not applicable to claims 
involving revision or reversal of decisions on the basis of 
clear and unmistakable error.  Id.  Therefore, the VCAA is 
not for application in this matter.

In reaching this decision, the Board acknowledges that it is 
bound by the doctrine of the law of the case.  In re Sanford 
Fork & Tool Co., 160 U.S. 247, 255-56 (1895).  An exception 
to the law of the case doctrine arises, however, out of the 
fact that the law of the case, "must yield to an intervening 
change in controlling law between the date of the first and 
the subsequent consideration of the question."  Johnson v. 
Brown, 7 Vet. App. 25, 27 (1994).  If there was any dispute 
as to whether the provisions of the VCAA are potentially 
applicable to a motion by a moving party for revision or 
reversal of a decision by the Secretary on the grounds of 
CUE, that dispute is now settled.  Livesay v. Principi, 
supra.  The Board must follow the intervening law promulgated 
after the opinion issued in this matter.  See, e.g., Winslow 
v. Brown, 8 Vet. App. 469, 474 (1996).

II.  Whether the veteran filed a timely notice of 
disagreement (NOD) for an earlier effective date for the 
award of a total disability rating based on individual 
unemployability (TDIU).

In July 1995, the RO awarded the veteran a TDIU rating, 
effective January 5, 1995.  The veteran, through his 
attorney, has essentially argued that the effective date for 
the award of his TDIU rating should be earlier than January 
5, 1995.  This argument was first raised by the veteran and 
his attorney before the United States Court of Appeals for 
Veterans Claims (Court).  The veteran's attorney and counsel 
for the Secretary have provided argument before the Court as 
to whether the veteran has submitted a timely notice of 
disagreement with respect to the July 1995 RO rating decision 
which granted a TDIU rating effective from January 5, 1995.  
By way of a February 2001 order, the Court informed the 
veteran that he could submit evidence with respect to the 
claim for an earlier effective date for a TDIU rating.  In 
this regard, the Court was, in essence, giving the veteran an 
opportunity to submit evidence and argument with respect to 
whether he has filed a timely NOD to the July 1995 rating 
decision awarding a TDIU rating effective January 5, 1995.

In addressing the question as to whether the veteran has 
submitted a timely NOD with respect to the July 1995 rating 
decision, the Board notes that the RO has not specifically 
addressed this issue.  The Board, however, has the ultimate 
authority and obligation to determine its own jurisdiction, 
including whether an appeal is timely.  38 C.F.R. § 20.101 
(2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The Board finds that no prejudice attaches to the veteran by 
the Board addressing this matter in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 390-391 (1993) (when the 
Board addresses in its decision, a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.)  In this regard, the 
Board notes that it has clearly been shown that the veteran 
in this case has received adequate notice regarding his right 
to respond to the consideration of the issue of whether he 
has submitted a timely NOD with respect to the July 1995 
rating decision awarding a TDIU rating effective from January 
5, 1995.  The premise that the veteran is in receipt of 
adequate notice of his right to respond, is most evident in 
the fact that it was the veteran himself, who has in the 
first instance, raised the issue as to whether he has filed a 
timely NOD to the July 1995 rating decision.  In bringing 
forth his claim that he has filed a timely NOD to the July 
1995 rating decision, the veteran has also provided 
supporting argument.  In the February 2001 Court order and in 
VA correspondence, dated in December 2001, the veteran and 
his representative were advised that additional evidence and 
argument in support of the veteran's claim could be 
submitted.  In response, the veteran and his attorney 
submitted two letters which were received by the Board in 
January and February 2002.  In these letters the veteran's 
attorney asserts that the veteran filed a timely NOD to the 
July 1995 rating decision.  The Board determines that it has 
been established that the veteran in this case received 
adequate notice of the need to submit evidence or argument in 
support of his case and has in fact done so.

The Board notes the revised provisions of 38 C.F.R. 
§ 20.101(d) which states that when the Board, on its own 
initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative(s), if any will be given notice of the 
potential jurisdictional defect(s) and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional questions.  66 Fed. Reg. 
53339, 53340 (Nov. 21, 2001).  In the instant case, the 
veteran, through his attorney, has already presented 
arguments with respect to whether a timely NOD to the July 
1995 rating decision has been submitted.  In this regard, the 
Board notes that briefs to the Court on this point were 
submitted by the veteran's attorney in July 2000 and January 
2001.  In addition, in January and February 2002, the veteran 
submitted letters which argued that the veteran had submitted 
a timely NOD to the July 1995 rating decision.  Since the 
veteran's attorney have already made arguments with respect 
to the Board's jurisdiction as it pertains to the filing of a 
timely NOD, the revised provisions of 38 C.F.R. § 20.101(d) 
have been satisfied, and the veteran is not prejudiced by not 
being notified of the change in this regulation.  Cf. 67 Fed. 
Reg. 3099, 5105 (Jan. 23, 2001) (to be codified as amended at 
38 C.F.R. § 20.903).

As the Board must determine its own jurisdiction and the 
veteran has presented argument in support of the claim of 
whether a timely NOD to the July 1995 rating decision has 
been submitted, the veteran is not prejudiced by the Board's 
adjudication of this claim in the first instant.  See Bernard 
v. Brown, supra; see generally Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

As previously noted, the veteran and his attorney maintain 
that the effective date for the award of the veteran's TDIU 
should be earlier than January 5, 1995.  In making this 
argument, the veteran has implied that the RO's July 1995 
assignment of this effective date never became final in that 
the veteran filed a timely notice of disagreement (NOD) with 
the July 1995 rating decision.  Thus, the crux of the 
veteran's argument is that, because the RO failed to consider 
his August 1995 statement as a timely NOD, he was not 
furnished with a Statement of the Case (SOC) and thus, he was 
unable to perfect an appeal as to the July 1995 rating 
decision which awarded him a TDIU rating, but assigned an 
effective date of January 5, 1995.  See 38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200 (Appellate review of an RO 
decision is initiated by a timely filed Notice of 
Disagreement and completed by a timely filed substantive 
appeal after a SOC is furnished.)  Therefore, the question to 
be determined in this case is whether the veteran's August 
1995 correspondence was a valid NOD as to the RO's July 1995 
assignment of a January 5, 1995 effective date for the award 
of a TDIU.

Under 38 U.S.C.A § 7105, a notice of disagreement must be 
filed by the claimant or the claimant's representative in 
writing with the RO within one year after the date of mailing 
of notice of the RO's adverse decision.  See 38 U.S.C.A. 
§ 7105(b)(1)-(2) (2001).  In this context, the Board notes 
the veteran's August 1995 statement was in writing, and it 
was filed by the veteran with the Cheyenne, Wyoming, RO 
within one year after the date of mailing of notice of the 
RO's July 1995 rating decision.  As such, the veteran's 
statement satisfies the time limit requirement for a valid 
NOD under 38 U.S.C.A. § 7105.  Recently, however, the United 
States Court of Appeals for the Federal Circuit has held that 
the specifications for an NOD under § 7105 are not the only 
requirements for a valid NOD; rather, the statutory language 
of § 7105 supplies only some requirements for a valid NOD.  
See Gallegos v. Principi, No. 01-7037 (Fed. Cir. Mar. 15, 
2002) (holding § 7105 does not preclude other requirements 
for an NOD).

In accordance with 38 C.F.R. § 20.201, the implementing 
regulation of § 7105, the veteran's August 1995 statement 
must also communicate dissatisfaction or disagreement with 
the RO's July 1995 decision, as well as a desire to contest 
the result.  While special wording is not required, the 
veteran's NOD must be in terms which can be reasonably 
construed as disagreement with the RO's determination and a 
desire for appellate review.  See 38 C.F.R. § 20.201.

After careful and close review of the record, the Board 
determines that the veteran's August 1995 statement fails to 
meet the standards of a valid NOD as set forth under 
38 C.F.R. § 20.201.  The veteran's August 1995 statement 
expresses neither disagreement with the RO's July 1995 
decision, nor a desire to seek appellate review of such 
decision.  Following the RO's denial of the veteran's CUE 
claim in March 1996, the veteran filed correspondence 
stating, "I disagree with your decision dated March 25, 
1996, denying CUE on decision dated July 26, 1991." 
(emphasis added).  Based on this particular action, the Board 
observes that the veteran has demonstrated that he is aware 
of how to express dissatisfaction with an adverse decision of 
the RO, however, he did not do so with regards to the RO's 
July 1995 decision.  In fact, on its face, the veteran's 
August 1995 statement makes no reference at all to the RO's 
July 1995 rating decision, nor is there any specific 
reference to the effective date assigned to his award of a 
TDIU.  See Ledford v. West, 136 F.3d 766, 780 (Fed. Cir. 
1998) (An NOD should relate to a specific adjudicative 
determination on a specific date). 

Instead, the veteran's August 1995 statement solely 
references clear and unmistakable error in the RO's July 1991 
rating decision.  More specifically, the August 1995 
statement describes error in that decision as failing to 
apply 38 C.F.R. §§ 3.340, 4.16, and 4.18.  These regulations 
pertain to the establishment of unemployability, not to the 
assignment of an effective date.  In Jarvis v. West, the 
Court articulated that in determining whether a written 
communication constitutes a NOD, it will look at both the 
actual wording of the communication and the context in which 
it was written.  Jarvis v. West, 12 Vet. App. 559, 561 
(1999).  The actual wording in the veteran's August 1995 
statement pertains to the RO's July 1991 decision in the 
context of the adjudication or lack thereof, of a claim for 
TDIU rating.  As such, the Board determines that the 
veteran's August 1995 statement was intended to be a complete 
separate claim of CUE in the RO's July 1991 rating decision 
rather than an expression of disagreement with the RO's July 
1995 rating decision.  

This conclusion is further supported by subsequent 
communications from the veteran, including his personal 
hearing testimony wherein he made mention of only his CUE 
claim in the RO's July 1991 rating decision and made no 
mention of any sort, to a claim for an earlier effective 
date.  The veteran's American Legion representative specified 
at the same hearing, that the issue on appeal was CUE in the 
RO's July 1991 rating decision.  Likewise, the Written Brief 
Presentation before the Board failed to reference any earlier 
effective date claim; sole reference was only to the 
veteran's CUE claim in the RO's July 1991 rating decision. 

Because the veteran's August 1995 statement constitutes 
nothing more than a claim for CUE in the RO's July 1991 
rating decision, the Board determines that the veteran has 
not filed a timely notice of disagreement (NOD), which 
expresses disagreement with any portion of the RO's July 1995 
rating decision which awarded the veteran a TDIU rating, 
effective January 5, 1995, and a desire to seek appellate 
review of such decision.  Because there is no valid NOD, the 
Board has no jurisdiction to review the July 1995 RO decision 
which granted the veteran entitlement to a TDIU and assigned 
an effective date of January 5, 1995.  38 U.S.C.A. §§ 7104, 
7105, 7108; Roy v. Brown, 5 Vet. App. 554 (1993); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (The 
Board has the ultimate authority and obligation to determine 
its own jurisdiction, including whether an appeal is properly 
initiated and timely.)  Given these circumstances, the appeal 
of this claim is dismissed as a proper appeal of the RO's 
July 1995 rating decision has not been initiated in the 
absence of the filing of a valid NOD.



ORDER

The July 1991 rating decision did not involve clear and 
unmistakable error.  The appeal is denied.

The claim for an earlier effective date for the award of a 
total disability rating based on individual unemployability 
is dismissed.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

